Carter and Farmer, JJ., dissenting: We think this case should be affirmed on the merits, following the opinion of this court in Central Illinois Public Service Co. v. Industrial Com. 291 Ill. 256. It was conceded by all counsel that this case must be controlled on the merits by our decision in that case. The man whose case was being considered in that case and the man in this, case were' employed by the same company, were killed in the same accident, under the same circumstances, and their bodies were found close together. . The only purpose there can be in sending this case back to the trial court is in order that such court may enter a proper order on the merits, and that order on the merits can only be one way.. This opinion rightly says that the theory, of the Workmen’s Compensation law is to dispose of the claims thereunder as speedily as possible. ' The delay necessarily caused by -sending. this case back to the trial court, it seems to us, is not in accordance with justice. To adhere to the conclusion reached here seems to us, in view of our former ruling as to an accident identical in every respect with this one, to be paying mpre attention to form than to substance. We appreciate fully that w.e should have an orderly procedure in these matters as in all others, and if the court thinks this question of pro,cedure important enough to express its views thereon we could see no objection to so doing, provided the case were affirmed in this court on the merits under the ruling in Central Illinois Public Service Co. v. Industrial Com. supra. We think it would be entirely proper practice here to take the short cut by affirming the judgment on the merits, and thus saving all further delay and the additional .costs of other hearings.